Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of GER, (US Publication No.: 2009/0261758) and Gejji et al., (US Patent No.: 10,284,695)

Regarding claim 1, Applicant admitted prior art (AAPA) as described, and shown in Fig. 3 of the instant application, the AAPA discloses a panel light with a low voltage direct current auxiliary power supply comprising:
an LED panel light (30);
a DC power supply (20) supplying the LED panel light (30);
a  DC power supply dim control (40) formed on the DC power supply (20)  supplying the LED panel light (30), wherein the DC power supply dim control ((40) and 
a sensor (60) connected to the  DC power supply dim control (40, 50), wherein the low-voltage and dim power supply is a 12 V low-voltage and dim power supply (FIG. 3, DIM 40 is 12 V nonisolated), wherein the DC power supply receives an AC input from an AC/DC power supply load line (FIG, 3, 21 “L”) and an AC/DC power supply neutral line (FIG. 3, 21 “N”) , wherein the DC power supply is an AC/DC power supply which receives AC power and converts it into DC power (FIG. 3, AC/DC power supply 20).

The AAPA panel light does not explicitly disclose the use of a DC isolation circuit to protect the circuitry that controls and powers the panel light nor the sensor (60) being an audio/voice sensor that is connected to the low voltage and dim power supply dim control (40, 50) via an audio interface.

In the same filed of endeavor as the AAPA, GER teaches that it is known in the art to use of DC isolating circuit (PWM Dimming Isolator (409)) connected to low voltage and dim power supply dim control (PWM Dimming Driving Circuit (410) and DC/AC Converting Circuit (405). (“The PWM dimming isolator 409 can be an isolator transformer or a photo-coupler, and isolates the PWM dimming controller 408 from the AC power source 400. The PWM dimming driving circuit 410 steps the control signal output from the PWM dimming controller 408 to drive the DC/AC converting circuit 405.” GER, paragraph 21. Fig. 6 of GER shows that such isolating circuit is known in the art.



Combination of AAPA and GER dose not explicitly teaches wherein the audio interface connection is an audio interface socket and plug connection, wherein  the audio interface connection is an audio interface socket and plug connection, here the socket is formed on the low-voltage and dim power supply.

While the AAPA does not indicate the sensor (60) being an audio sensor, it is well known in the art to provide voice control capability to modular control devices for controlling various electronic devices and appliances in homes and buildings as taught by Gejji. Gejji uses interface (FIG. 1, 118) to control LEDs (FIG.  1, 138); Gejji further teaches wherein the audio interface connection is an audio interface socket and plug connection (Gejji, column 14, lines 32-35, “any type of electrical isolation component between the power unit 116 and the interface 118 to allow for the power unit 116 to be "hot pluggable," or safe to unplug”),wherein  the audio interface connection is an audio interface socket and plug connection (Gejji, column 14, lines 32-35, “any type of electrical isolation component between the power unit 116 and the interface 118 to allow for the power unit 116 to be "hot pluggable," or safe to unplug”), where the socket is formed on the low-voltage and dim power supply (Gejji, FIG. 1 and column 3, line 66-column 4 line 2, “the power unit may be capability of providing power at different 

it would have being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified AAPA and GER by using sensor (60) an audio sensor (a microphone, Gejji, FIG. 1, 122) and provide therewith an audio interface to process the information received from the audio sensor to the DC power dim control (direct current (DC)”, here power unit 116, with interface 118, is low as  5V, Gejji, FIG. 1 and column 3, line 66-column 4 line 2).

Regarding claim 14, the AAPA as modified above further discloses the sensor includes a microphone (Gejji, FIG. 1, 122), and wherein the audio interface has voice recognition capability (FIG.1 108, and column 2, lines 21-23).

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.

Applicant argues that “The prior art does not show that the 12 V audio jack has the claim limitations as described above. The applicant has rewritten the claim limitations in claims 1-12 as new claims 13 and 14. This has narrowed the scope of the claims. The prior art does not teach the combination of all of the claim elements”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2844  
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831